Citation Nr: 0816493	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1997.  He died on August [redacted], 2004.  The appellant is the 
surviving spouse of the deceased veteran.

The appellant appealed to the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The appellant failed to appear for a hearing at the RO before 
a Decision Review Officer in July 2006.  She has not 
requested that the hearing be rescheduled.   Therefore, her 
hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The veteran's death certificate indicates he died in 
August 2004; his immediate cause of death was thrombotic 
thrombocytopenia purpura (TTP).

2.  At the time of his death, the veteran's service-connected 
disabilities were: bronchitis with a history of asthma, rated 
at 10 percent; bilateral calluses of the feet, rated at 10 
percent; low back strain, rated at 10 percent; bursitis of 
the left shoulder, rated at 0 percent; hypertension, rated at 
0 percent; diarrhea and constipation secondary to lactose 
intolerance, rated at 0 percent; and hemorrhoids, rated at 0 
percent.  

3.  There are conflicting medical opinions in this appeal, 
but the most probative one indicates the condition that 
caused the veteran's death was not initially manifested 
during service and is not otherwise related to his military 
service, including to his service-connected hypertension.

CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In the present case, the appellant was provided with the 
notice required by the VCAA by letter dated in October 2004 
prior to the initial adjudication of the claim.  Although the 
RO did not specifically inform the appellant to submit any 
pertinent evidence in her possession, it informed her of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on her behalf.  Therefore, the 
Board believes that she was on notice of the fact that she 
should submit any pertinent evidence in her possession.  
Although notice of the type of evidence necessary to 
establish an effective date for service connection was not 
sent until October 2007, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the cause of the 
veteran's death.  Consequently, no effective date will be 
assigned, so the failure to provide earlier notice with 
respect to that element of the claim was no more than 
harmless error.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352-53. In 
the instant case, the VCAA notice did not comply with the 
requirements dictated in Hupp as it did not explicitly inform 
the appellant of the veteran's service-connected 
disabilities. However, the Board finds the appellant had 
actual knowledge of the veteran's service-connected 
disabilities as an undated statement from the appellant 
listed the veteran's service-connected disabilities, to 
include hypertension asthma, hemorrhoids, low back strain, 
left shoulder bursitis, calluses of the bilateral feet, 
diarrhea and constipation. As such, the Board finds the 
appellant was not prejudiced from this VCAA error.

The Board also notes that a VA medical opinion has been 
obtained as well as service medical records and pertinent 
post-service medical records have been obtained.  The 
appellant has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claim. 




Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

At the outset of its discussion, the Board observes that 
there is no competent medical evidence of record showing that 
TTP was present in service or until years thereafter, and the 
appellant does not appear to so contend.  

It appears to be the appellant's contention for purposes of 
this appeal that the veteran's service-connected hypertension 
caused or contributed substantially or materially to his 
fatal TTP.

The principal piece of medical evidence submitted in support 
of the appellant's claim is a September 2004 statement from 
M.J.C., M.D.  M.J.C. indicated that the veteran was under his 
care in the medical intensive care unit at the University of 
Maryland hospital suffering from hepatitis C and acute TTP 
until the time of his death.  He indicated that TTP can both 
be caused by and can result in hypertension.  

The Board attaches little probative weight to the opinion of 
Dr. Cowan because it is inherently inconclusive.  The 
operative terminology in this opinion in terms of nexus is 
phrased as "can both be caused by and can result in."  Such 
language is inconclusive at best and naturally includes the 
corollary, that TTP might not cause or result in 
hypertension.  The Court has held that medical evidence which 
merely indicates that a particular disorder "may or may not" 
exist or "may or may not" be related, is too speculative in 
nature to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  
  
The Board finds that the most probative evidence in this case 
comes from a November 2005 VA examination report.  The VA 
physician completed a comprehensive review of the veteran's 
claims files, discussed the rationale behind his conclusion, 
and ultimately concluded there was no evidence suggesting a 
causal relationship between the veteran's hypertension, or 
any of his other service-connected disabilities, and his 
fatal TTP.  The physician further concluded that the 
veteran's TTP was most likely related to some infectious 
etiology.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim. It follows that 
entitlement to service connection for the cause of the 
veteran's death is not warranted. In making these 
determinations, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


